  Case 3:20-cv-01106-X Document 21 Filed 02/09/21         Page 1 of 11 PageID 143



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  RAYMOND DONNELLY, O’TARA §
  JOHNSON, and DANTE WILLIAMS, §
                               §
      Plaintiffs,              §
                               §
  v.                           §                Civil Action No. 3:20-CV-01106-X
                               §
                               §
  ACADEMIC PARTNERSHIPS, LLC,
                               §
                               §
      Defendant.               §

                   MEMORANDUM OPINION AND ORDER
      This case arises out of alleged discrimination based on race, color, and gender.

The plaintiffs claim that Academic Partnerships, LLC (Academic Partnerships)

discriminated against them in violation of Title VII, 42 U.S.C. § 1981, and Title II of

the Texas Labor Code. Academic Partnerships moved to dismiss in part. [Doc. No.

7]. After careful consideration, and as explained below, the Court GRANTS IN

PART and DENIES IN PART the partial motion to dismiss.

                                    I. Background

      Academic Partnerships employed all three plaintiffs. The plaintiffs claim that

Academic Partnerships treated Black employees differently than white employees.

This disproportionate treatment allegedly included: more stringent application

requirements for Black employees; more rigorous interview processes for Black

employees applying for positions within the company; dividing floors by job type

(which caused the floors to be roughly divided by race) and offering poorer quality



                                          1
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21       Page 2 of 11 PageID 144



bathrooms to Black employees; and giving luncheons for white employees while

allowing Black employees to eat only the leftovers.

      Academic Partnerships eventually terminated each plaintiff. O’Tara Johnson

and Dante Williams timely filed complaints with the Equal Employment Opportunity

Commission (EEOC) and received Right-to-Sue Letters. Raymond Donnelly did not

timely file a complaint with the EEOC.

      Academic Partnerships moved to dismiss Johnson’s sex-discrimination claims

under Title VII and the Texas Labor Code; retaliation claims under Title VII and the

Texas Labor Code based on alleged protected activity relating to complaining of

gender discrimination; color-discrimination claims under Title VII, the Texas Labor

Code, and Section 1981; and sex-, race-, and color-based hostile work environment

claims under Title VII, the Texas Labor Code, and Section 1981. It moved to dismiss

Williams’s race- and color-discrimination claims under Title VII and the Texas Labor

Code based on his failure to be promoted; race- and color-discrimination claims under

Title VII, the Texas Labor Code, and Section 1981 based on constructive discharge;

race- and color-based hostile work environment claims under Title VII, the Texas

Labor Code, and Section 1981; and retaliation claims under Title VII, the Texas Labor

Code, and Section 1981. And it moved to dismiss Donnelly’s race- and color-based

hostile work environment claims under Section 1981; and color-discrimination claims

under Section 1981.




                                          2
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21                    Page 3 of 11 PageID 145



                                        II. Legal Standards

                                              A. 12(b)(6)

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accepting all well-pleaded facts as true and viewing those facts in the

light most favorable to the plaintiff.” 1 To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” 2 A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 3 Although the plausibility standard

does not require probability, “it asks for more than a sheer possibility that a

defendant has acted unlawfully.” 4 In other words, the standard requires more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” 5 “A pleading that

offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of

action will not do.’” 6

                            B. Exhausting Administrative Remedies

       An employee must file a charge of discrimination with the EEOC or the Texas

Workforce Commission within 300 days (for federal law claims brought under Title



       1   Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2020).
       2 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).
       3   Iqbal, 556 U.S. at 678.
         4 Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right

to relief above the speculative level[.]”).
       5   Iqbal, 556 U.S. at 678.
       6   Id. (quoting Twombly, 550 U.S. at 555).

                                                     3
     Case 3:20-cv-01106-X Document 21 Filed 02/09/21                    Page 4 of 11 PageID 146



VII) or 180 days (for state law claims under the Texas Labor Code). 7 And he or she

must file a separate charge for each discrete discriminatory or adverse employment

action. 8 If an employee timely files a charge and receives a right-to-sue notice, he or

she may pursue only those claims that can “reasonably be expected to grow out of the

charge of discrimination.” 9 Failing to include a claim in his or her charge prevents

an employee from suing on the claim, unless what was in the charge would have led

the EEOC to investigate and would have put the employer on notice. 10

                                         C. Color Discrimination

          To state a claim for color discrimination, the plaintiff must allege facts

demonstrating the same prima facie elements of a race-discrimination claim: (1) he

or she is a member of a protected class; (2) he or she was qualified for his or her

position; (3) he or she was subjected to an adverse employment action; and (4) he or

she was treated less favorably that others similarly situated that were not members

of the protected class. 11 In addition, the plaintiff must allege facts plausibly showing

that the hue or pigment of his or her skin is the cause of the discrimination. 12




7   See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002).
8   Id. at 110 (2002).
9   Young v. City of Houston, 906 F.2d 177, 179 (5th Cir. 1990).
10   See McClain v. Lufkin Indus., Inc., 519 F.3d 264, 274 (5th Cir. 2008).
          11   Arora v. Starwood Hotels & Resorts Worldwide, Inc., 294 F. App’x 159, 161 (5th Cir. 2008).
       12 See Taylor v. Texas S. Univ., 2013 WL 5410073, at *8 (S.D. Tex. Sep. 25, 2013) (explaining

that while there is limited Fifth Circuit case law on point, other circuits use this test).

                                                      4
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21                     Page 5 of 11 PageID 147



                                            III. Analysis

        Johnson. The Court DENIES Academic Partnerships’ motion to dismiss

Johnson’s sex-discrimination claims under Title VII and the Texas Labor Code;

retaliation claims under Title VII and the Texas Labor Code based on alleged

protected activity relating to complaining of gender discrimination; and sex- and

race-based hostile work environment claims under Title VII, the Texas Labor Code,

and Section 1981. The Court GRANTS Academic Partnership’s motion to dismiss

Johnson’s color discrimination claims under Title VII, the Texas Labor Code, and

Section 1981 and Johnson’s color-based hostile work environment claim under Title

VII, the Texas Labor Code, and Section 1981.

        The complaint explains that Johnson timely filed a complaint with the EEOC

and received a right-to-sue letter.             Johnson’s charge is attached to Academic

Partnerships’ motion to dismiss. 13 Notably, Johnson did not check the “color” box;

instead, she checked boxes for race-, sex-, and retaliation-discrimination.

        To be sure, Johnson’s color-discrimination claims should not be dismissed

merely because she failed to check the “color” box on her charge. The focus is instead

on the “scope of the EEOC investigation which can reasonably be expected to grow

out of the charge of discrimination.” 14 In order words, if Johnson’s charge contained



        13 The Court can consider the EEOC charge at this stage because it is attached to the motion
to dismiss, referred to in the plaintiffs’ complaint, and central to Johnson and Williams’s claims. See
Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000) (noting approvingly “that
‘[d]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings if
they are referred to in the plaintiff’s complaint and are central to her claim’” (quoting Venture Assocs.
Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993))).
        14   McClain, 519 F.3d at 274.

                                                   5
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21                      Page 6 of 11 PageID 148



sufficient factual allegations to prompt an EEOC investigation on color

discrimination, her failure to check the “color” box would not bar the inclusion of her

color-discrimination claims in the complaint. But Johnson did not include any facts

in her charge concerning color discrimination.

       Color and race discrimination are related but distinct forms of discrimination;

the fact that the EEOC charge contains separate boxes for each type of discrimination

emphasizes this. Although color discrimination is expressly recognized by statute,

“there is hardly any Fifth Circuit case law on point.” 15 But other circuits “that have

considered claims of color discrimination have generally held that ‘[c]olor

discrimination arises when the particular hue of the plaintiff’s skin is the cause of

the discrimination, such as in the case where a dark-colored African–American

individual is discriminated against in favor of a light-colored African–American

individual.’” 16

       Johnson’s charge notes that a white employee “was instantly promoted” after

being removed from “write up,” while Academic Partnerships’ did not consider

qualified Black employees, including Johnson, for the same position. 17 The charge

also states that Johnson “complained to HR about hiring and promotions practices

with regard to race.” 18 But nowhere in her charge does Johnson describe facts




       15   Taylor, 2013 WL 5410073, at *8.
       16   Id. (quoting Bryant v. Bell Atl. Maryland, Inc., 288 F.3d 124, 132 n.5 (4th Cir. 2002)).
       17   Doc. No. 8 at 1.
       18   Id. (emphasis added).

                                                     6
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21        Page 7 of 11 PageID 149



relating to the hue or pigment of her skin, which would reasonably give rise to an

EEOC investigation of color discrimination.

      Similarly, the complaint is devoid of facts relating to color discrimination. It

explains that Johnson “noticed differences in [Academic Partnerships’] hiring and

promotion practices with respect to race.” 19 The complaint also alleges that Johnson

filed a complaint “regarding [Academic Partnerships’] discriminatory hiring and

promotional practices based on gender and race.” 20 But the complaint wholly lacks

any allegations related to color discrimination.

      Therefore, Johnson failed to state a plausible claim of color discrimination.

The Court DISMISSES WITH PREJUDICE Johnson’s color discrimination claims

brought under Title VII and the Texas Labor Code because they are barred by her

failure to exhaust administrative remedies. But there is no administrative

exhaustion requirement for Section 1981.           As such, the Court DISMISSES

WITHOUT PREJUDICE Johnson’s color discrimination claims brought under

Section 1981. Because the Court “should freely give leave when justice so requires,”

it will allow Johnson one opportunity to file an amended pleading for the limited

purpose of repleading her color discrimination claims brought under Section 1981. 21

Johnson must remedy the defects identified in this order within 28 days if she wishes

to replead.




      19   Doc. No. 1 at 9 (emphasis added).
      20   Id. at 10 (emphasis added).
      21   FED. R. CIV. P. 15(a)(2).

                                               7
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21          Page 8 of 11 PageID 150



       Williams. The Court DENIES Academic Partnerships’ motion to dismiss

Williams’s race-discrimination claims under Title VII and the Texas Labor Code

based on his failure to be promoted; race-discrimination claims under Title VII, the

Texas Labor Code, and Section 1981 based on constructive discharge; race-based

hostile work environment claims under Title VII, the Texas Labor Code, and Section

1981; and retaliation claims under Title VII, the Texas Labor Code, and Section 1981.

The Court GRANTS Academic Partnerships’ motion to dismiss Williams’s: (1) color-

discrimination claims under Title VII and the Texas Labor Code based on his failure

to be promoted, (2) color-discrimination claims under Title VII, the Texas Labor Code,

and Section 1981 based on constructive discharge, and (3) color-based hostile work

environment claims under Title VII, the Texas Labor Code, and Section 1981.

       Unlike Johnson, Williams did check the “color” box on his EEOC charge. But

even so, the complaint is devoid of any facts which could plausibly state a claim of

color discrimination. The complaint explains that although Donnelly requested a title

change to reflect his job duties, he did not receive one, even though Academic

Partnerships “created Manager positions for several of [Williams’s] White

colleagues.” 22      It also alleges that Academic Partnerships did not require white

employees to undergo the same promotional procedures as Black employees and that

Williams complained about discriminatory treatment, promotion, and hiring

practices.




       22   Doc. No. 1 at 11.

                                             8
  Case 3:20-cv-01106-X Document 21 Filed 02/09/21         Page 9 of 11 PageID 151



      The complaint does not, however, allege any facts relating to the hue or

pigment of Williams’s skin tone.       By failing to allege any facts related to color

discrimination, the complaint fails to state a plausible claim with respect to color

discrimination under Title VII, the Texas Labor Code, or Section 1981. By checking

the “color” box on his charge, Williams exhausted his administrative remedies, and

his color discrimination claims under Title VII and the Texas Labor Code are not

barred.

      The Court DISMISSES WITHOUT PREJUDICE Williams’s (1) color-

discrimination claims under Title VII and the Texas Labor Code based on his failure

to be promoted, (2) color-discrimination claims under Title VII, the Texas Labor Code,

and Section 1981 based on constructive discharge, and (3) color-based hostile work

environment claims under Title VII, the Texas Labor Code, and Section 1981.

Because the Court “should freely give leave when justice so requires,” it will allow

Williams one opportunity to file an amended pleading for the limited purpose of

repleading his color discrimination claims brought under Title VII, the Texas Labor

Code, and Section 1981. 23 Williams must remedy the defects identified in this order

within 28 days if he wishes to replead.

      Donnelly. The Court DENIES Academic Partnerships’ motion to dismiss

Donnelly’s race-based hostile work environment claims under Section 1981 and

GRANTS Academic Partnerships’ motion to dismiss Donnelly’s color-based hostile




      23   FED. R. CIV. P. 15(a)(2).

                                            9
 Case 3:20-cv-01106-X Document 21 Filed 02/09/21           Page 10 of 11 PageID 152



work environment claims and color-discrimination claims brought under Section

1981.

        Like Johnson and Williams, Donnelly also failed to plead any facts that could

plausibly state a claim for color discrimination.         The complaint explains that

“Donnelly was subjected to disparate treatment and harassment because of his

race.” 24 It also states that despite winning internal awards, Academic Partnerships

cited a lack of internal accomplishments when declining to promote Donnelly. And it

notes that Donnelly complained to “HR regarding [Academic Partnerships’]

disparaging treatment and discriminatory hiring and promotional practices.” 25

While the complaint contains various factual allegations, it is devoid of facts which

would plausibly allege a claim for color discrimination.

        The Court therefore DISMISSES WITHOUT PREJUDICE Donnelly’s

color-discrimination claims under Section 1981. Because the Court “should freely

give leave when justice so requires,” it will allow Donnelly one opportunity to file an

amended pleading for the limited purpose of repleading his color discrimination

claims under Section 1981. 26 Donnelly must remedy the defects identified in this

order within 28 days if he wishes to replead.

                                         IV. Conclusion

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

PART the motion to dismiss.              The Court DISMISSES WITH PREJUDICE


        24   Doc. No. 1 at 5.
        25   Id. at 6.
        26   FED. R. CIV. P. 15(a)(2).

                                              10
 Case 3:20-cv-01106-X Document 21 Filed 02/09/21       Page 11 of 11 PageID 153



Johnson’s color-discrimination claims under Title VII and the Texas Labor Code and

DISMISSES WITHOUT PREJUDICE Johnson’s color-discrimination claims under

Section 1981. Johnson may replead her color-discrimination claims brought under

Section 1981 within 28 days. The Court also DISMISSES WITHOUT PREJUDICE

Williams’s color-discrimination claims brought under Title VII, the Texas Labor

Code, and Section 1981. Williams may replead his color-discrimination claims within

28 days.    And the Court DISMISSES WITHOUT PREJUDICE Donnelly’s

color-discrimination claims brought under Section 1981. Donnelly may replead his

color-discrimination claims within 28 days.

      IT IS SO ORDERED this 9th day of February 2021.




                                      ___________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                        11
